


Exhibit 10.5

 

For participants subject to $1 million limit

 

Terms of Performance Retention Award

Four Year Installment Vesting

Granted on                   , 2011

 

The Assured Guaranty Ltd. (the “Company”) Performance Retention Award amounts
described in the enclosed letter (the “Award Letter”) dated                   ,
2011 (the “Grant Date”) will be payable in accordance with the following Terms
of Performance Retention Award (the “Award Terms”).  Under the following Award
Terms, the Principal Amount is divided into three installments, and a different
Performance Period is established with respect to each Installment, under
paragraph 1 below.  The Performance Retention Award (sometimes referred to as
the “Award” or “Award Payment”) will be a cash distribution payable with respect
to the Installment for each Performance Period, with the amount determined under
paragraph 2 below, subject to the vesting restrictions under paragraph 3 below. 
Payment of the Award will be due on the Payment Date determined under paragraph
4 below (subject to paragraphs 2(b) and 2(c)).  Paragraph 5 establishes
rules for death, disability, and retirement.  Paragraph 7 provides certain
definitions that apply to these Award Terms.

 

1.  Performance Period and Installments.  The Principal Amount is divided into
three Installments.  The Performance Period for each Installment, and the
Principal Portion of each such Installment, is set forth in the following
schedule (provided that the determination of the Performance Periods will be
subject to paragraph 5):

 

Installment 
Number:

 

First Day of
Performance
Period:

 

Last Day of Performance
Period:

 

Portion of Principal
Amount Attributable to
Installment:

 

1

 

January 1, 2011

 

December 31, 2012

 

25%

 

 

 

 

 

 

 

 

 

2

 

January 1, 2011

 

December 31, 2013

 

25%

 

 

 

 

 

 

 

 

 

3

 

January 1, 2011

 

December 31, 2014

 

50%

 

 

2.  Amount of Payment.  The Award Payments will be subject to paragraph 3 and to
the following:

 

(a)           The Award Payment for each Installment will equal the sum of the
amounts described in paragraph (i) below and paragraph (ii) below:

 

--------------------------------------------------------------------------------


 

(i)  The product of (A) 50% of the Portion of the Principal Amount attributable
to that Installment, multiplied by (B) a fraction, converted to an equivalent
percentage, the numerator of which is the Company’s per-share Adjusted Book
Value as of the last day of the applicable Performance Period and the
denominator of which is the Company’s per-share Adjusted Book Value as of the
first day of the applicable Performance Period.

 

(ii)  The product of (A) 50% of the Portion of the Principal Amount attributable
to that Installment, multiplied by (B) a percentage equal to 100% plus (or minus
if negative) the Company’s Operating Return on Equity for the Performance Period
attributable to that Installment.

 

(b)           The amount determined under both paragraph (a)(i) above and
paragraph (a)(ii) above will be zero if both of the following are true:

 

(i)  the percentage described in paragraph (a)(i)(B) for the Performance Period
to which the Award is attributable is less than 100%; and

 

(ii)  the percentage described in paragraph (a)(ii)(B) above for the Performance
Period to which the Award is attributable is less than the sum of: (A) 100% plus
(B) the product of 3% multiplied by the number of years and fractional years in
the applicable Performance Period.

 

(c)           Notwithstanding the foregoing provisions of this paragraph 2 (but
subject to the provisions of paragraph 5), if:

 

(i)  by reason of paragraph (b) above, the Participant receives no payment with
respect to the Installment for either the Performance Period ending December 31,
2012 or December 31, 2013 (each, a “Prior Performance Period”);

 

(ii)  in a subsequent Performance Period under this Agreement (the “Subsequent
Performance Period”), either or both of paragraph (b)(i) and (b)(ii) above are
satisfied; and

 

(iii)  the Participant’s Date of Termination has not occurred during the
Subsequent Performance Period;

 

then, as soon as practicable after the end of the Subsequent Performance Period
(and notwithstanding the provisions of paragraph 4), the Participant will
receive the payment (without interest) he would have received for the Prior
Performance Period if paragraph (b) above had not been applicable to him for the
Prior Performance Period.

 

3.  Vesting and Forfeitures.  Vesting of the Award Payment is subject to
paragraph 5 and to the following:

 

2

--------------------------------------------------------------------------------


 

(a)           If, in accordance with the following provisions of this paragraph
3, the Participant is vested in the Award Payment for any Performance Period,
the Award Payment (if any) for that Performance Period will be due on the
Payment Date as described in paragraph 4, subject to the terms of the Plan and
these Award Terms.  If the Participant is not vested in the Award for a
Performance Period, the Participant will forfeit that Award.

 

(b)           If, with respect to any Installment, the Participant’s Date of
Termination does not occur before the last day of the Performance Period for
that Installment, the Participant will be vested in the Award Payment.  Subject
to paragraph 5, if the Participant’s Date of Termination occurs before the last
day of the Performance Period for that Installment, the Participant will not be
vested in the Award Payment for that Installment.

 

4.  Payment Date.

 

(a)           Except as otherwise provided in this paragraph 4, and subject to
paragraphs 2(b), 2(c), and 5, the Participant’s Award Payment attributable to
any Installment will be due on the last day of the Performance Period with
respect to that Installment (the “Payment Date” with respect to that
Installment).

 

(b)           The Award will be paid to the Participant in a cash lump sum. 
Payment will be due on the Payment Date, and will be paid no later than the 15th
day of the third month following the end of the Participant’s first taxable year
in which the right to the payment is no longer subject to a substantial risk of
forfeiture (as determined in accordance with Treas. Reg. §1.409A-1(b)(4)).

 

(c)           Notwithstanding the foregoing, except in the case of a Performance
Period ending by reason of the Participant’s death or Permanent Disability, no
payment will be made unless, on or before the date of payment, the Committee has
certified that the performance goals for the Performance Period and any other
material provisions of the Award Terms have in fact been satisfied.

 

5.  Death, Disability and Retirement.  This paragraph 5 will apply to the
Participant if, before the last day of the final Performance Period, either the
Participant incurs a Permanent Disability or the Participant incurs a Date of
Termination by reason of death, Disability, or Retirement, subject to the
following:

 

(a)           Death.  If the Participant’s Date of Termination occurs by reason
of death, the following provisions of this paragraph (a) will apply:

 

(i)  Effect on Performance Periods.  For each Installment for any Performance
Period that ends after the Date of Termination, the Participant’s estate will
receive, in lieu of any other payment with respect

 

3

--------------------------------------------------------------------------------


 

to such Installment, an amount equal to the portion of the Principal Amount
attributable to that Installment (without regard to the actual performance of
Adjusted Book Value or Operating Return on Equity).

 

(ii)  Reinstatement Payments.  Solely for purposes of determining eligibility
for payment under paragraph 2(c), the Participant will be considered to have
remained employed (and not have incurred a Date of Termination) during all of
the Performance Periods.

 

(iii)  Vesting.  The Participant will be vested in the amounts payable under
paragraph (i) above.

 

(iv)  Payment Date.  Payments under paragraph (i) above will be due on the
Payment Date, which, for such payments, will be the Date of Termination. 
Payment of amounts, if any, that become payable under paragraph 2(c) will be
made at the time specified under paragraph 2(c).

 

(b)           Permanent Disability.  If the Participant incurs a Permanent
Disability prior to his Date of Termination, the following provisions of this
paragraph (b) will apply:

 

(i)  Effect on Performance Periods.  For each Installment for any Performance
Period that ends after the Participant incurs a Permanent Disability, the
Participant will receive, in lieu of any other payment with respect to such
Installment, an amount equal to the portion of the Principal Amount attributable
to that Installment (without regard to the actual performance of Adjusted Book
Value or Operating Return on Equity).

 

(ii)  Reinstatement Payments.  Solely for purposes of determining eligibility
for payment under paragraph 2(c), the Participant will be considered to have
remained employed (and not have incurred a Date of Termination) during all of
the Performance Periods.

 

(iii)  Vesting.  The Participant will be vested in the amounts payable under
paragraph (i) above.

 

(iv)  Payment Date.  Payments under paragraph (i) above will be due on the
Payment Date, which, for such payments, will be the date on which the
Participant incurs a Permanent Disability.  Payment of amounts, if any, that
become payable under paragraph 2(c) will be made at the time specified under
paragraph 2(c).

 

(c)           Disability.  If the Participant’s Date of Termination occurs by
reason of Disability (and unless he has previously incurred a Permanent
Disability), the following provisions of this paragraph (c) will apply:

 

4

--------------------------------------------------------------------------------


 

(i)  Effect on Performance Periods.  The last day of each of the Performance
Periods will be determined in accordance with paragraph 1 without regard to this
paragraph (c).

 

(ii)  Reinstatement Payments.  For purposes of applying paragraph 2(c), the
Participant will be considered to have remained employed (and not have incurred
a Date of Termination) during all of the Performance Periods.

 

(iii)  Vesting.  For purposes of paragraph 3, the Participant will be vested in
the Award Payment for any Performance Period ending after the Date of
Termination.

 

(iv)  Payment Date.  The Payment Date will be determined in accordance with
paragraph 4 without regard to this paragraph (c); provided that for amounts, if
any, that become payable under paragraph 2(c), payment will be made at the time
specified under paragraph 2(c).

 

(d)           Retirement.  If the Participant’s Date of Termination occurs by
reason of Retirement, the following provisions of this paragraph (d) will apply:

 

(i)  Effect on Performance Periods.  The last day of each of the Performance
Periods will be determined in accordance with paragraph 1 without regard to this
paragraph (d).

 

(ii)  Reinstatement Payments.  For purposes of determining eligibility for
payment under paragraph 2(c), the Participant will be considered to have
remained employed (and not have incurred a Date of Termination) during all of
the Performance Periods.

 

(iii)  Vesting.  For purposes of paragraph 3, the Participant will be vested in
the Award Payment for any Performance Period ending after the Date of
Termination.

 

(iv)  Payment Date.  The Payment Date will be determined in accordance with
paragraph 4 without regard to this paragraph (d); provided that for amounts, if
any, that become payable under paragraph 2(c), payment will be made at the time
specified under paragraph 2(c).

 

6.  Recoupment and Applicable Plans.

 

(a)           Notwithstanding anything in this Agreement to the contrary, the
Participant’s rights with respect to the Award shall be subject to the Assured
Guaranty Ltd. Executive Officer Recoupment Policy as in effect on the Grant
Date, a copy of which policy is set forth in the Company’s Code of Conduct, and
which generally will not apply to Participants who are not Executive Officers
for purposes of SEC rules.

 

5

--------------------------------------------------------------------------------


 

(b)           The Award Payments described in the Award Letter are granted under
and pursuant to the terms of the Plan and Section 4 (relating to Cash Incentive
Awards) of the Assured Guaranty Ltd. 2004 Long-Term Incentive Plan (the “LTIP”)
and are intended to constitute performance-based compensation as that term is
used in the LTIP and section 162(m) of the Code.  In no event may the amount
payable under these Award Terms, when added to any other amounts payable under
Section 4 of the LTIP to the Participant that are intended to constitute
“performance-based compensation” as that term is used in the LTIP and section
162(m) of the Code, exceed the limit imposed by Section 5.2(e)(v) of the LTIP
for the applicable performance period.  Subject to paragraph (a) above, the
terms of this Agreement shall be subject to the terms of the LTIP and the Plan,
and this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the LTIP
and the Plan.

 

7.  Definitions.  For purposes of these Award Terms, the definitions set forth
in this paragraph 7 or elsewhere in these Award Terms shall apply.  Except where
the context clearly implies or indicates the contrary, a word, term, or phrase
used in the Plan or LTIP is similarly used in these Award Terms.

 

(a)           Adjusted Book Value.  The Adjusted Book Value of the Company as of
any date shall equal shareholders’ equity attributable to Assured Guaranty Ltd.
(which excludes noncontrolling interest in consolidated entities) adjusted for
the following:

 

(i)            Elimination of the effects of consolidating certain variable
interest entities in order to present all financial guaranty contracts on a more
consistent basis of accounting, whether or not accounting principles generally
accepted in the United States of America (GAAP) requires consolidation.

 

(ii)           Elimination of the after-tax non-credit impairment unrealized
fair value gains (losses) on credit derivatives, which is the amount in excess
of the present value of the expected estimated economic credit losses.

 

(iii)          Elimination of the after-tax fair value gains (losses) on the
Company’s committed capital securities.

 

(iv)          Elimination of the after-tax unrealized gains (losses) on the
Company’s investments that are recorded as a component of accumulated other
comprehensive income (excluding foreign exchange revaluation).

 

(v)           Elimination of after-tax deferred acquisition costs.

 

6

--------------------------------------------------------------------------------


 

(vi)          Addition of the after-tax net present value of estimated net
future credit derivative revenue.

 

(vii)         Addition of the after-tax value of the unearned premium reserve on
financial guaranty contracts in excess of net expected loss to be expensed, net
of reinsurance.

 

Notwithstanding the foregoing, the Committee, in its discretion, may adjust the
determination of the Company’s Adjusted Book Value as it deems necessary or
desirable to achieve the purpose and/or preserve the benefits or potential
benefits of the Award (including, without limitation, adjustments to reflect
corporate transactions).  However, in no event may the Committee make such
adjustments to the extent that the adjustments would result in amounts payable
under this Agreement or other compensation payable to the Participant being
nondeductible by the Company and its affiliates by reason of section 162(m).

 

(b)           Date of Termination.  A Participant’s “Date of Termination” means
the first day on which the Participant is not employed by the Company or any
Subsidiary, regardless of the reason for the termination of employment; provided
that a termination of employment shall not be deemed to occur by reason of a
transfer of the Participant between the Company and a Subsidiary or between two
Subsidiaries, nor by reason of a Participant’s termination of employment with
the Company or a Subsidiary if immediately following such termination of
employment the Participant continues to be or becomes a Director; and further
provided that the Participant’s employment shall not be considered terminated
while the Participant is on a leave of absence from the Company or a Subsidiary
approved by the Participant’s employer.  If, as a result of a sale or other
transaction, the Participant’s employer ceases to be a Subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the
Company), and the Participant is not, at the end of the 30-day period following
the transaction, employed by the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Date of
Termination.

 

(c)           Director.  The term “Director” means a member of the Board, who
may or may not be an employee of the Company or a Subsidiary.

 

(d)           Disabled.  The Participant shall be considered to have a
“Disability” during the period in which the Participant is unable, by reason of
a medically determinable physical or mental impairment, to engage in any
substantial gainful activity, which condition, in the opinion of a physician
selected by the Committee, is expected to have a duration of not less than 180
days.  The Participant shall be considered to be Permanently Disabled if he
would be treated as “disabled” in accordance with the provisions of Treas. Reg.
§1.409A-3(i)(4).

 

7

--------------------------------------------------------------------------------


 

(e)           Operating Return on Equity.  Operating Return on Equity equals
operating income (as defined below) for the specified period divided by the
average of operating shareholders’ equity at the beginning and end of that
period.  Operating shareholders’ equity is calculated as shareholders’ equity
attributable to Assured Guaranty Ltd. (which excludes noncontrolling interests
in consolidated variable interest entities) reported under GAAP, subject to the
following adjustments:

 

(i)            Elimination of the effects of consolidating certain variable
interest entities in order to present all financial guaranty contracts on a more
consistent basis of accounting, whether or not GAAP requires consolidation.

 

(ii)           Elimination of the after-tax non-credit impairment unrealized
fair value gains (losses) on credit derivatives, which is the amount in excess
of the present value of the expected estimated economic credit losses.

 

(iii)          Elimination of the after-tax fair value gains (losses) on the
Company’s committed capital securities.

 

(iv)          Elimination of the after-tax unrealized gains (losses) on the
Company’s investments that are recorded as a component of accumulated other
comprehensive income (excluding foreign exchange revaluation).

 

Notwithstanding the foregoing, the Committee, in its discretion, may adjust the
determination of the Company’s Operating Return on Equity as it deems necessary
or desirable to achieve the purpose and/or preserve the benefits or potential
benefits of the Award (including, without limitation, adjustments to reflect
corporate transactions).  However, in no event may the Committee make such
adjustments to the extent that the adjustments would result in amounts payable
under this Agreement or other compensation payable to the Participant being
nondeductible by the Company and its affiliates by reason of section 162(m).

 

(f)            Operating Income.  Operating income is defined as net income
(loss) attributable to Assured Guaranty Ltd. (which excludes noncontrolling
interests in consolidated variable interest entities) adjusted for the
following:

 

(i)            Elimination of the after-tax realized gains (losses) on the
Company’s investments, including other than temporary impairments, and credit
and interest rate related gains and losses from sales of securities.

 

(ii)           Elimination of the after-tax non-credit impairment unrealized
fair value gains (losses) on credit derivatives, which is the amount in

 

8

--------------------------------------------------------------------------------


 

excess of the present value of the expected estimated economic credit losses

 

(iii)          Elimination of the after-tax fair value gains (losses) on the
Company’s committed capital securities.

 

(iv)          Elimination of the after-tax foreign exchange gains (losses) on
revaluation of net premium receivables.

 

v)            Elimination of the effects of consolidating certain financial
guaranty variable interest entities in order to present all financial guaranty
contracts on a more consistent basis of accounting, whether or not GAAP requires
consolidation.

 

(vi)          Elimination of goodwill and settlement of pre-existing
relationship in order to show the 2009 contribution to operating income of AGMH
without the distorting effects of acquisition accounting adjustments recorded on
the Acquisition Date.

 

Notwithstanding the foregoing, the Committee, in its discretion, may adjust the
determination of the Company’s Operating Income as it deems necessary or
desirable to achieve the purpose and/or preserve the benefits or potential
benefits of the Award (including, without limitation, adjustments to reflect
corporate transactions).  However, in no event may the Committee make such
adjustments to the extent that the adjustments would result in amounts payable
under this Agreement or other compensation payable to the Participant being
nondeductible by the Company and its affiliates by reason of section 162(m).

 

(g)           Performance Period.  The “Performance Period” will be determined
in accordance with paragraph 1.

 

(h)           Plan.  “Plan” means the Assured Guaranty Ltd. Performance
Retention Plan.

 

(i)            Principal Amount.  The “Principal Amount” with respect to the
Participant will be the Principal Amount as stated in the Award Letter.

 

(j)            Retirement.  “Retirement” of a Participant will be determined in
accordance with the following:

 

(i)  Retirement shall mean the occurrence of a Participant’s Date of Termination
with the consent of the Participant’s employer after the Participant has
completed five years of service and attained age 55.

 

(ii)  For purposes of defining “Retirement,” years of service shall be
determined in accordance with rules which may be established by the Committee,
and shall take into account service with the Company and the

 

9

--------------------------------------------------------------------------------


 

Subsidiaries.  If, on or before the date of the initial public offering of stock
of the Company, the Participant was employed by the Company or its Subsidiaries,
years of service shall also include service with ACE Limited and its
subsidiaries occurring prior to such the initial public offering.

 

(iii)  Notwithstanding that the Participant’s Date of Termination satisfies the
requirements of paragraph (i) above, the Participant will not be considered to
have retired (or have terminated by reason of Retirement) with respect to any
Installment if the Committee determines that the Participant has provided
significant commercial or business services to any one or more persons or
entities on or before the last day of the Performance Period applicable to that
Installment, regardless of whether such entity is owned or controlled by the
Participant; provided that the Participant may devote reasonable time to the
supervision of his personal investments, and activities involving professional,
charitable, community, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other organizations, and similar types of activities, to the extent that the
Committee, in its discretion, determines that such activities are consistent
with the Participant’s Retirement.

 

(iv)  At the request of the Committee, and as a condition of receiving the Award
Payment with respect to a Performance Period, the Participant shall be required
to provide a listing of the activities engaged in by the Participant following
the Participant’s Date of Termination and prior to the end of the Performance
Period and such other information that the Committee determines may be necessary
from time to time to establish whether the Participant has acted in a manner
that is consistent with the requirements of paragraph (iii) above.  Such listing
and information shall be provided promptly by the Participant, but in no event
more than 10 days after written request is delivered to the Participant.

 

(v)  At the request of the Participant, the Committee shall determine whether a
proposed activity of the Participant will be consistent with the requirements of
paragraph (iii) above.  Such request shall be accompanied by a description of
the proposed activities, and the Participant shall provide such additional
information as the Committee may determine is necessary to make the
determination.  Such a determination shall be made promptly, but in no event
more than 30 days after the written request, together with any additional
information requested of the Participant, is delivered to the Committee.

 

(vi)  If, with respect to any Performance Period,  a Participant engages in one
or more activities that the Committee determines to be inconsistent with
Retirement, as set forth in paragraph (iii) above, the right to the Award
Payment with respect to that Performance Period may be canceled by the
Committee.

 

10

--------------------------------------------------------------------------------


 

(vii)  If, after the Participant’s Date of Termination, an Award is otherwise
payable in accordance with paragraphs 2(b) and 2(c): (A) the determination of
whether the Participant has Retired and is entitled to such payment shall be
contingent on the Participant having satisfied the requirements of paragraph
(iii) above through the last day of the Subsequent Performance Period in which
the performance occurs which gives rise to the payment under paragraphs 2(b) and
2(c); and (B) the requirement to provide information pursuant to paragraph
(iv) above shall apply for periods through the last day of such Subsequent
Performance Period.

 

11

--------------------------------------------------------------------------------
